DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 7/19/21.  Claims 2-21 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 2-21 are allowed.
The rejections under 35 U.S.C. 101 of the claims were removed because selecting surveys based on load traffic and because the surveys are online show the claims are necessarily rooted in technology.   The rejections under 35 U.S.C. 103 of the claims were removed and the claims are allowable over the art because of applicant’s amendments and remarks filed on 7/19/21, especially p. 10-12 of the remarks.  The reasons are also similar to the reasons discussed in the 7/21/17 notice of allowance for related application 14/251,434.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Smith et al. (US 2002/0128898 A1), a method for assigning a survey to a respondent where a set of one or more screening questions are generated and provided to the respondent and input data is received in response to the respondent answering the set of one or more screening questions

B.    Kim (US 2005/0075919 A1), a method of conducting a respondent-driven survey in real time comprising the steps of forming a community composed of many respondents having common characteristics through an Internet network at the same period of time, requesting a purchase (survey request) in a predetermined time range by plural clients who need information on the community, selecting a client who provides the best condition among the plural clients, receiving payment from the selected client in real time, conducting the survey required by the client on the community in real time, and analyzing the collected results of the survey to be sent to the client

C.    Rao (US 2008/0109278 A1), a questionnaire trading system that facilitates the trading in QTime, i.e. buying and selling of QTime in bulk based on prices quoted, the prices computed based on current supply of QTime and on forecasts of demand for QTime

D. Cristofaro (US 2014/0089049 A1), a method for managing an online survey that includes receiving, by a first computing device, from a second computing device, a request 

E. Monster (US 2007/0174108 A1), a system for a research service that includes a number of functions for reporting and analyzing data from a multi-region research survey and where the service provides an analysis interface to a research client to receive client input using a regional communication mode corresponding to the research client and based on the client input, the service analyzes data from an on-line survey of a panelist

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624